 

 

  
 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK Naar’ : an
ah “ 7 ny Ba

ey er
S es

 

 

KIRAN VUPPALA, ere
Plaintiff, pop Wes 2020,
-against- : ORDER

57 WH. BAKE, LLC, a New York limited liability: 17 Civ. 4020 (GBD)

company d/b/a FLAVORS NYC; MSA TWINS
LTD., a New York corporation,
Defendants.
GEORGE B. DANIELS, United States District Judge:
This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 31, 2020
New York, New York

SO ORDERED.

 

ited States District Judge

 

 

 
